Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
pre-programming”. 

A computer has to programmed in order to identify plurality of grasp locations. “Without pre-programming” implies the following:

Computer is not programmed at all i.e. does not have operating system.
Computer is not programmed with application software that identifies plurality of grasp locations.

In both scenarios the computer is not programmed to perform the recited function i.e. identify plurality of grasp configurations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
On January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
•	STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 

o	STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
o	STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
o	STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1 and 20 are directed toward non-statutory subject matter, as shown below:

STEP 1: Does claim 1 fall within one of the statutory categories?  Claim 1 recites a robot in preamble hence it is a system, and as such falls within one of the statutory categories. 

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea? Yes, the claim is directed to mental processes. 
	
With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
1.	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
2.	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in 
3.	Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).

The system of claim 1 is a mental process as it captures information indicative of the shape of a first object of the plurality of objects positioned to be grasped by the gripper, and identifies plurality of possible grasp configurations and assign a numerical parameter to indicate desirability of each grasp location, and numerical parameter is partially defined by the next task to be performed. This is a mental process as a human can visually inspect an object to determine its shape and decide where to grasp the object from. Furthermore based on shape of object a numerical parameter can be generated in human mind as well.

Taking example of a screw driver. A human can visually identify the item and determine possible grasping configurations as handle and tip. And give preference to grasp it at handle i.e. high score compared to the tip (given low score). Grasping it from handle is preferred because the next task to be performed is to use the screw driver to tighten a screw. 

Even if next task is performed by a robot (i.e. robot operating the screw driver), the claim is silent about robot actually performing any task. Therefore a human can look at an object to identify it, and identify where the object may be grasped from and give score to grasp locations based on what task is to be performed on the object or by the object.



	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application? No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
•	an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
•	an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
•	an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
•	an additional element effects a transformation or reduction of a particular article to a different state or thing; and
•	an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:

•	an additional element adds insignificant extra-solution activity to the judicial exception; and 
•	an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

The claim recites a robot operable within a 3-D volume, the robot comprising a gripper movable between open position and closed position to grasp any one of a plurality of objects; an articulable portion coupled to the gripper and operable to move the gripper to a desired position within the 3-D volume; and a computer coupled to object detection system. The limitation however is no more than generally linking the use of a judicial exception to a particular technological environment or field of use because, the computer merely identifies possible grasp locations on an object and generate a numerical parameter for each grasp location. There is no recital of utilizing the numerical parameter by robot or computer to actually grasp the object according to assigned numerical parameter.

STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.

With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in 
•	adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
•	simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Although a robot and a computer coupled to object detection system are recited, the claim does not recite any additional elements that signify the robot to be utilized or the computer utilizing the generated numerical parameter to perform an action or task on the object. Therefore the claim does not recite any additional elements that amount to significantly more than the judicial exception.

CONCLUSION
Thus, since the claim is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 is directed towards non-statutory subject matter.

With respect to claim 2, the claim further limits object detection system to include an imaging system to capture image of the object. It does integrate it to a practical application of significantly more than judicial exception.

With respect to claim 3, the claim is still a mental process as possible grasp locations are identified and eliminated based on movement path availability of gripper.


With respect to claim 4, the claim does not recite anything that integrates it into a practical application of significantly more.

With respect to claim 5, the claim is still a mental process as numerical parameter is defined based on the gripper. A human can give score to grasp locations based on the shape/size of gripper.
With respect to claim 6, the claim is still a mental process as it eliminates grasp locations where gripper will be unable to grasp the object i.e. size of object at that location is bigger than gripper.

With respect to claim 7, giving numerical score based on movement constraints of gripper is still a mental process.

With respect to claim 8, eliminating grasp locations based on movement constraints of robot is still a mental process.

With respect to claim 9, identifying possible grasp locations is still a mental process.

With respect to claim 10, the claim further limits that claim by reciting what the next task is. As the task is not actually performed, it is a mental process.

With respect to claim 11, the claim is statutory as the object is grasped by the robot in selected grasp location.
Claims 12-17 are statutory as dependent on statutory claim 11.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 5, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being anticipated over Domae (US Publication No. 20130211593)

For claim 1, Domae teaches: A robot operable within a 3-D volume ([0008], disclosing a robot for bringing the hand into a gripping position or posture that is desired. [0039], disclosing control unit 4 controls the operation of the robot 5 and the operation of the hand 6 based on the data on the gripping position candidate, and the hand 6 grips and picks up the targeted workpiece from among the plurality of bulked workpiece, as robot moves, grips and picks a workpiece it is operated within a 3-D volume), the robot comprising: 

a gripper movable between an open position and a closed position to grasp any one of a plurality of objects ([0008], disclosing a hand for gripping a workpiece. [0039] and figure 6, disclosing hand 6 of robot that grips and picks up a targeted workpiece. The gripper has to move from open to closed position in order to grip a workpiece); 

an articulatable portion coupled to the gripper and operable to move the gripper to a desired position within the 3-D volume (figure 6 and [0057], disclosing an articulated robot 5 with six degrees of freedom); 

an object detection system operable to capture information indicative of the shape of a first object of the plurality of objects positioned to be grasped by the gripper ([0029], disclosing sensor 2 is configured to obtain three-dimensional measurement data of bulked workpieces. Figure 1 and [0030-0032], disclosing feature extraction section 301 extracts grippable features from the workpiece measurement data of the sensor 2); and 

a computer coupled to the object detection system, the computer operable to identify a plurality of possible grasp locations on the first object ([0030-0033], disclosing grippable feature extracting section 301 extracts grippable features from the workpiece measurement data of the sensor 2. Figure 1 and [0008], disclosing a control unit for controlling the robot based on the gripping position or posture calculated by the information processing unit. [0036], disclosing hand matching section 302 calculates gripping positions or postures each having the highest matching score for the plurality of features extracted by the grippable feature extracting section 301, and sets the plurality of gripping positions or postures as the gripping position/posture candidates) and to generate a numerical parameter indicative of the desirability of each grasp location ([0036], disclosing hand matching section 302 calculates gripping positions or postures each having the highest matching score for the plurality of features extracted by the grippable feature extracting section 301, and sets the plurality of gripping positions or postures as the gripping position/posture candidates, and the hand matching section 302 calculates a plurality of gripping positions or postures each having a matching score)

The embodiment disclosed by Domae in [0036] teaches generating numerical parameter indicative of desirability of each grasp location but does not disclose wherein the numerical parameter is at least partially defined by the next task to be performed by the robot.

However in another embodiment, Domae teaches: wherein the numerical parameter is at least partially defined by the next task to be performed by the robot ([0050-0051], Third Embodiment, disclosing work/operation estimating section 32 estimates the gripping position candidate based on the gripping position or posture in the subsequent work or operation, which 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Domae to have wherein the numerical parameter is at least partially defined by the next task to be performed by the robot as taught by Domae to increase task efficiency of the invention.

For claim 2, modified Domae teaches: The robot of claim 1, wherein the object detection system includes an imaging system that captures an image of the first object ([0030], disclosing sensor 2 may be, for example, a twin- or multi-lens stereo camera, an active stereo camera including a light projecting unit, such as a laser and a projector, and a camera unit).

For claim 5, modified Domae teaches: The robot of claim 1, wherein the numerical parameter is at least partially defined by the arrangement of the gripper ([0008], disclosing information processing unit includes an optimum gripping candidate creating section for directly deriving the gripping position or posture based on the workpiece measurement data and the hand profile data i.e. arrangement of gripper. [0002] and figure 2, disclosing different arrangements of gripper).

For claim 6, modified Domae teaches: The robot of claim 1, 

Domae teaches that grasp locations are selected according to arrangement of the gripper ([0008], disclosing information processing unit includes an optimum gripping candidate creating section for directly deriving the gripping position or posture based on the workpiece measurement data and the hand profile data i.e. arrangement of gripper. [0002] and figure 2, disclosing different arrangements of gripper)

Domae does not explicitly teach: wherein the computer eliminates any possible grasp locations that require the gripper to move to a position that is not between the open position and the closed position.

However as grasp locations are selected according to arrangement of gripper, it would have been obvious to one having ordinary skill in the art to modify art of Domae to eliminate any possible grasp locations that require the gripper to move to a position that is not between the open position and the closed position to integrate movement limits in determining possible grasp location to further increase accuracy of the robot. Modification enables the art to eliminate failed attempts due to limitation of gripper and improves efficacy. 

For claim 7, modified Domae teaches:  The robot of claim 1, wherein the numerical parameter is at least partially defined by an available movement path of the gripper and the articulatable portion within the 3-D volume ([0032], disclosing gripping posture candidate selecting section 303 selects, from among the gripping position/posture candidates created by the hand matching section 302, a gripping position or posture which enables the easiest gripping, as a gripping posture enabling easiest gripping by the gripper is selected, other 

For claim 9, modified Domae teaches:  The robot of claim 1, wherein the computer identifies the plurality of possible grasp locations on the first object without pre-programming (Figure 1 and [0028-0020], disclosing sensor 2 obtains three-dimensional measurement data of bulked workpieces. The information processing unit 3 outputs a gripping position or posture for a workpiece based. [0036], disclosing hand matching section 302 calculates gripping positions or postures each having the highest matching score for the plurality of features extracted by the grippable feature extracting section 301, and sets the plurality of gripping positions or postures as the gripping position/posture candidates, and the hand matching section 302 calculates a plurality of gripping positions or postures each having a matching score. [0030], disclosing sensor 2 may be, for example, a twin- or multi-lens stereo camera, an active stereo camera including a light projecting unit, such as a laser and a projector, and a camera unit.  Therefore plurality of grasp configurations are identified after taking image of workpiece i.e. not pre programmed).

For claim 10, modified teaches: The robot of claim 1, wherein the next task is an assembly task in which the first part is attached to another component ([0050-0051], disclosing work/operation estimating section 32 estimates the gripping position candidate based on the gripping position or posture in the subsequent work or operation, which is accumulated in the storage meduim 1. In this estimation, when the work subsequent to the work of picking up the 

Claims 3, 4, 11-14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Domae (US Publication No. 20130211593) in view of Vijayanarasimhan (US Publication No. 20170252924, hereinafter referred to as Vijay).
For claim 3, modified Domae teaches: The robot of claim 2, 

Domae further teaches: wherein the numerical parameter is at least partially defined by the arrangement of the gripper ([0008], disclosing information processing unit includes an optimum gripping candidate creating section for directly deriving the gripping position or posture based on the workpiece measurement data and the hand profile data i.e. arrangement of gripper. [0002] and figure 2, disclosing different arrangements of gripper) and wherein a portion of the plurality of possible grasp locations are eliminated at least partially in response to an available movement path of the gripper and the articulatable portion within the 3-D volume ([0032], disclosing gripping posture candidate selecting section 303 selects, from among the gripping position/posture candidates created by the hand matching section 302, a gripping position or posture which enables the easiest gripping, as a gripping posture enabling easiest gripping by the gripper is selected, other possible grasp locations are eliminated. Selected gripping posture requires the gripper to move from its current posture to desired posture, hence a gripping position that leads to easiest movement path is selected).

Domae does not teach: wherein the computer includes a neural network that identifies a plurality of possible grasp locations on the first object

Vijay teaches a neural network that identifies a plurality of possible grasp locations ([0002-0003], disclosing grasp locations are identified that satisfy a threshold through deep neural network)

It would have been obvious to one having ordinary skill in the art before effective filing date to further modify art of Domae to include a neural network that identifies a plurality of possible grasp locations on the first object as taught by Vijay as a more effective and adaptable method of identifying grasp locations.

For claim 4, modified Domae teaches: The robot of claim 1, 

Domae further teaches wherein the computer includes a processor operable to identify the plurality of possible grasp locations (figure 1 and [0008], disclosing information processing unit and control unit. [0036], disclosing hand matching section 302 calculates gripping positions or postures each having the highest matching score for the plurality of features extracted by the grippable feature extracting section 301, and sets the plurality of gripping positions or postures as the gripping position/posture candidates)

Domae does not teach the computer to have a neural network.

Vijay teaches a neural network that identifies a plurality of possible grasp locations ([0002-0003], disclosing grasp locations are identified that satisfy a threshold through deep neural network)

It would have been obvious to one having ordinary skill in the art before effective filing date to further modify art of Domae to include a neural network that identifies a plurality of possible grasp locations on the first object as taught by Vijay as a more effective and adaptable method of identifying grasp locations.

For claim 11, Domae teaches: A method of gripping an object with a robot that is movable within a 3-D volume ([0008], disclosing a robot for bringing the hand into a gripping position or posture that is desired. [0039], disclosing control unit 4 controls the operation of the robot 5 and the operation of the hand 6 based on the data on the gripping position candidate, and the hand 6 grips and picks up the targeted workpiece from among the plurality of bulked workpiece, as robot moves, grips and picks a workpiece it is operated within a 3-D volume), the method comprising: 

connecting a gripper that is movable between an open position and a closed position to an articulatable portion of the robot (figure 2, disclosing an external type gripper); 

capturing an image of the object to be grasped ([0030], disclosing sensor 2 may be, for example, a twin- or multi-lens stereo camera, an active stereo camera including a light projecting unit, such as a laser and a projector, and a camera unit); 

assigning a numerical parameter indicative of the desirability of each grasp location to each grasp location ([0036], disclosing hand matching section 302 calculates gripping positions or postures each having the highest matching score for the plurality of features extracted by the 

selecting the most desirable grasp location based on the numerical parameter ([0038], disclosing gripping posture candidate selecting section 303 selects, from among the gripping position/posture candidates created by the hand matching section 302, a gripping position/posture candidate which enables the easiest gripping); and 

grasping the object in the selected grasp location ([0032], disclosing gripping posture candidate selecting section 303 selects, from among the gripping position/posture candidates created by the hand matching section 302, a gripping position or posture which enables the easiest gripping).

The embodiment disclosed by Domae in [0036] teaches generating numerical parameter indicative of desirability of each grasp location but does not disclose wherein the numerical parameter is at least partially defined by the next task to be performed by the robot.

However in another embodiment, Domae teaches: wherein the numerical parameter is at least partially defined by the next task to be performed by the robot ([0050-0051], Third Embodiment, disclosing work/operation estimating section 32 estimates the gripping position candidate based on the gripping position or posture in the subsequent work or operation, which is accumulated in the storage medium 1. In this estimation, when the work subsequent to the work of picking up the workpiece is, for example, assembly of the workpiece to a product under 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Domae to have wherein the numerical parameter is at least partially defined by the next task to be performed by the robot as taught by Domae to increase task efficiency of the invention.

Domae also does not teach “operating a neural network” on a computer to analyze the image and generate a plurality of possible grasp locations for consideration; 

Vijay teaches a neural network that identifies a plurality of possible grasp locations ([0002-0003], disclosing grasp locations are identified that satisfy a threshold through deep neural network)

It would have been obvious to one having ordinary skill in the art before effective filing date to modify art of Domae to include a neural network that identifies a plurality of possible grasp locations on the first object as taught by Vijay as a more effective and adaptable method of identifying grasp locations.

For claim 12, Domae modified through Vijay teaches: The robot of claim 11, 
Modified Domae further teaches: wherein the numerical parameter is at least partially defined by the arrangement of the gripper ([0008], disclosing information processing unit includes an 

For claim 13, Domae modified through Vijay teaches: The robot of claim 11, 

Modified Domae does not explicitly reach: further comprising eliminating from consideration any possible grasp locations that require the gripper to move to a position that is not between the open position and the closed position.

However Domae teaches that grasp locations are selected according to arrangement of the gripper ([0008], disclosing information processing unit includes an optimum gripping candidate creating section for directly deriving the gripping position or posture based on the workpiece measurement data and the hand profile data i.e. arrangement of gripper. [0002] and figure 2, disclosing different arrangements of gripper).

As grasp locations are selected according to arrangement of gripper, it would have been obvious to one having ordinary skill in the art to modify art of Domae to eliminate any possible grasp locations that require the gripper to move to a position that is not between the open position and the closed position to integrate movement limits in determining possible grasp location to further increase accuracy of the robot. Modification enables the art to eliminate failed attempts due to limitation of gripper and improves efficacy. 

For claim 14, Domae modified through Vijay teaches: The robot of claim 11, 

Modified Domae further teaches: wherein the numerical parameter is at least partially defined by an available movement path of the gripper and the articulatable portion within the 3- D volume ([0032], disclosing gripping posture candidate selecting section 303 selects, from among the gripping position/posture candidates created by the hand matching section 302, a gripping position or posture which enables the easiest gripping, as a gripping posture enabling easiest gripping by the gripper is selected, other possible grasp locations are eliminated. Selected gripping posture requires the gripper to move from its current posture to desired posture, hence a gripping position that leads to easiest movement path is selected).

For claim 16, Domae modified through Vijay teaches: The robot of claim 11, 

Modified Domae further teaches: wherein the computer identifies the plurality of possible grasp locations on the first object without pre-programming (Figure 1 and [0028-0020], disclosing sensor 2 obtains three-dimensional measurement data of bulked workpieces. The information processing unit 3 outputs a gripping position or posture for a workpiece based. [0036], disclosing hand matching section 302 calculates gripping positions or postures each having the highest matching score for the plurality of features extracted by the grippable feature extracting section 301, and sets the plurality of gripping positions or postures as the gripping position/posture candidates, and the hand matching section 302 calculates a plurality of gripping positions or postures each having a matching score. [0030], disclosing sensor 2 may be, for example, a twin- or multi-lens stereo camera, an active stereo camera including a light projecting unit, such as a laser and a projector, and a camera unit.  Therefore plurality of grasp configurations are identified after taking image of workpiece i.e. not preprogrammed).

For claim 17, Domae modified through Vijay teaches: The robot of claim 11, 

Modified Domae further teaches: wherein the next task is an assembly task in which the first part is attached to another component ([0050-0051], disclosing work/operation estimating section 32 estimates the gripping position candidate based on the gripping position or posture in the subsequent work or operation, which is accumulated in the storage meduim 1. In this estimation, when the work subsequent to the work of picking up the workpiece is, for example, assembly of the workpiece to a product under the assembling process).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Domae (US Publication No. 20130211593) in view of Suzuki (US Publication No. 20160229062).

For claim 8, Domae teaches: The robot of claim 1, 

Domae dos not explicitly teach: wherein the computer eliminates any possible grasp locations that require movement of the gripper or the articulatable portion along a path that is not within the 3-D volume. 

Suzuki teaches wherein the computer eliminates any possible grasp locations that require movement of the gripper or the articulatable portion along a path that is not within the 3-D volume ([0009], disclosing taking out workpieces while avoiding interference. [0044-0045], disclosing when it is judged that robot interferes with the container i.e. outside of 3-D volume, new target angle is continuously calculated. Only the volume inside container walls is the 3-D 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Domae to eliminate any possible grasp locations that require movement of the gripper or the articulatable portion along a path that is not within the 3-D volume as taught by Suzuki to avoid interference within workspace.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Domae (US Publication No. 20130211593) in view of Vijayanarasimhan (US Publication No. 20170252924, hereinafter referred to as Vijay) and Suzuki (US Publication No. 20160229062).

For claim 15, Domae modified through Vijay teaches: The method of claim 11, 

further comprising eliminating from consideration any possible grasp locations that require movement of the gripper or the articulatable portion outside of the 3-D volume.

Domae does not explicitly teach: further comprising eliminating from consideration any possible grasp locations that require movement of the gripper or the articulatable portion outside of the 3-D volume.

Suzuki teaches eliminating from consideration any possible grasp locations that require movement of the gripper or the articulatable portion outside of the 3-D volume ([0009], disclosing taking out workpieces while avoiding interference. [0044-0045], disclosing when it is 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Domae to eliminate any possible grasp locations that require movement of the gripper or the articulatable portion along a path that is not within the 3-D volume as taught by Suzuki to avoid interference within workspace.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goldberg (US Publication No. 20200198130) teaches of grasp quality neural network to predict probability of success of candidate grasps on objects (see [0068]).
Harada (US Publication no. 20170050316) teaches of a robot that picks up objects and probability of success is calculated in advance (see [0139]).
Gotou (US Publication no. 20150127162) teaches calculating grip success possibility of an object being gripped by robot gripper (see [0047]).
Nomura (US Publication no. 20120059517) teaches of gripping an object based on highest priority and attaches the workpiece to another object (see Abstract and figures 1 and 5)
Sato (US Publication no. 20120253512) teaches of picking a workpiece and performing work on it, furthermore the location to be picked from is selected based on type of work to be performed and capability of robot gripper (see [0057] and figures 16A-G).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664